Citation Nr: 1704350	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  14-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1951 to September 1953.  He received the Combat Infantryman Badge and a Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board issued a decision denying entitlement to a TDIU in March 2015.  The Veteran perfected an appealed of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued a Memorandum Decision vacating the March 2015 Board decision and remanding the claim for proceedings consistent with its decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to obtain and secure substantial gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16, 4.25, 4.26 (2016).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claims of entitlement to bilateral hearing loss and tinnitus are being granted herein.  Any error related to these duties is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2016).

The Veteran is presently service-connected for residuals of a frostbite injury in the left foot (assigned a 30 percent disability rating), residuals of a frostbite injury in the right foot (assigned a 30 percent disability rating), posttraumatic stress disorder (PTSD)(assigned a 10 percent disability rating as of June 9, 2010 and increased to a 30 percent disability rating as of November 24, 2009), tinnitus (assigned a 10 percent disability rating), shrapnel wound in the right upper arm (assigned a noncompensable disability rating), and bilateral hearing loss (assigned a noncompensable disability rating).  As the Veteran's right and left foot disabilities stem from a common etiology (cold injury), and factoring in the bilateral factor, the ratings are combined to a single 60 percent rating for purposes of TDIU.  38 C.F.R. § 4.16(a), 4.25 and 4.26.  Such establishes a combined disability rating (for TDIU purposes) of 70 percent for the entire appeal period.   Therefore, the Veteran meets the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a).  The pertinent question, therefore, is whether these disabilities preclude substantially gainful employment. 

The Veteran completed a VA Form 21-8940 dated June 2010.  On the form, he reported that he last worked as a self-employed trucker, working 40 hours a week.  He also reported he had a high school education with additional training at a truck school.  

On both the VA Form 21-8940 and the Veteran's June 2014 VA Form 9, the Veteran reported his primary reason for being unable to work is his feet.  However, he also reported on both forms that his PTSD contributes to his inability to work.  He said his difficulties with sleep and interaction with people caused him problems with work.  

The Veteran was afforded the most recent VA examinations regarding his service-connected disabilities in February 2011 with later addendum reports in August 2011.  The examiner opined the Veteran's service-connected tinnitus and bilateral hearing loss do not render him unable to secure and maintain gainful employment.  Regarding his right and left foot disabilities, the examiner opined that the Veteran was capable of securing and maintaining sedentary work, but was unable to secure and maintain gainful physical employment.  

Regarding the Veteran's service-connected PTSD, while the VA examiner found his PTSD was not severe enough to interfere with his usual occupational and daily activities, the VA examiner did report the Veteran's PTSD symptoms resulted in some mild symptoms of social avoidance and anhedonia with some lack of leisure.  His sleep was also impaired and he had flashbacks which were disruptive.

The Board recognizes that there is no single examination or opinion which adequately addresses the cumulative impact of the Veteran's service-connected disorders on his ability to work.  However, a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350   (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a).

The Veteran's prior work experience has been largely as a laborer driving a truck, which the medical evidence of record suggests his residuals of right and left frostbite injury would preclude him from continuing to drive a truck.  Indeed, it is well-accepted that his bilateral foot disability would prevent almost any type of non-sedentary work.  He is also shown to have limited work experience beyond being a physical laborer as well as limitations resulting from his education level.  Such puts constraints on his ability to secure and maintain sedentary employment.  Moreover, as reported by the Veteran, the symptoms of his PTSD result in a difficulty with sleep, which would cause difficulty in maintaining a regular schedule necessary for employment as well as an inability to interact with others.  

Taken together, the Veteran's limitation to sedentary employment with accommodations such as an irregular schedule to accommodate sleep issues and the need to be largely isolated in his work environment, the likelihood of him finding substantially gainful employment, particularly sedentary employment with such accommodations, is low.  The Board notes that the Veteran volunteers and interacts with friends, and that there are VA opinions indicating that he should be able be able to engage in substantially employment so long as it is not physical labor.  However, in its decision, the Court appears to have discounted these findings and relied more heavily on the Veteran's personal assertion and belief that he can no longer work.  Thus, to the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to total disability based upon individual unemployability due to service-connected disabilities is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


